Citation Nr: 0126108	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for left arm nerve damage as a result of 
surgery by the Department of Veterans Affairs in December 
1997.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In March 1998 the veteran filed his original claim for 
left arm nerve damage as a result of a VA procedure in 
December 1997.  

2.  There is no competent medical evidence showing any VA 
fault with respect to the December 1997 procedure, or any 
related VA action or inaction, led to any additional 
disability of the left hand, wrist or arm, including left arm 
nerve damage.  


CONCLUSION OF LAW

The criteria for disability benefits under the provisions of 
38 U.S.C.A. § 1151 for left arm nerve damage as a result of a 
procedure by the VA in December 1997 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before considering the merits of the claim, it must be noted 
that Congress recently passed legislation, signed into law by 
the President, significantly revising VA's duty to assist the 
appellant in the development of facts pertinent to the 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Regulations supporting this 
legislation have also been enacted.  66 Fed. Reg. 45,620 (Aug 
29, 2001) (now codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide relevant application forms and notify the appellant 
if the claim is incomplete; provide the appellant with notice 
of required information and evidence necessary to 
substantiate the claim; make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim; make every reasonable effort to obtain relevant VA, 
private, and Federal government records adequately 
identified; and provide a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  In this case, the RO issued to the veteran a 
statement of the case concerning this claim in June 1999 
which informed him of the evidence required to substantiate 
the claim.  Additionally, the RO has obtained private and VA 
medical documents identified as relevant to this appeal.  The 
Board finds that VA satisfied its duty to assist and that 
there are no areas in which further development may be 
fruitful.

Background

The veteran contends that he sustained left arm nerve damage 
when an intravenous (IV) needle was placed in his left arm 
while he was undergoing preparation for a colonoscopy in 
December 1997.  

A VA hospital report reflects that the veteran had a 
colonoscopy on December 31, 1997.  Records show that in 
preparation for the procedure an IV needle was inserted into 
the veteran's left wrist to administer the medications.  No 
complications were noted.  A VA outpatient treatment record 
dated in February 1998 shows that the veteran complained of 
left wrist soreness for 6 to 8 weeks which he related to the 
IV preceding his colonoscopy.  Physical examination revealed 
swelling on the radial aspect of the left wrist.  A complaint 
of left wrist swelling and tenderness was also noted in March 
1998.  The assessment was radial nerve compression.  

On VA examination for the purpose of evaluating his left 
wrist complaints in May 1998, the veteran reported that 
before he had a colonoscopy in December 1997 an IV was placed 
on the anterior surface of the wrist just above his radial 
head.  He began experiencing tingling in his thumb through 
fourth finger approximately two weeks later and his wrist and 
hand would swell up.  His fingers would become numb and achy, 
making him unable to grip things effectively.  He had been 
working as an unloader for Wal-Mart but had quit in March 
1998 because he was unable to perform his job due to his poor 
grip in his left hand.  Physical examination noted a carpal 
tunnel wrist brace in place over the veteran's left hand.  
Strength in the upper extremity was 5/5 including grip, and 
was symmetric with the right wrist. There was a very small 
scar in the region which he claimed was the site of the IV 
entrance.  Deep tendon reflexes in both upper extremities 
were intact.  The wrists and fingers had full range of 
motion.  On sensory examination, the veteran had a subjective 
decrease to pinprick over the second, third and fourth 
fingers of the left hand.  Two point sensation, vibratory 
sense and temperature sensation, however, were normal.  
Position sense of the left hand was normal.  Proximal to the 
wrist, the sensory examination was intact.  Following an 
electromyogram nerve conduction study along with a review of 
the claims file, the examiner concluded that the veteran had 
mild carpal tunnel syndrome of the left hand which would not 
be a complication of traumatic IV placement even if it had 
occurred.  The examiner opined that the veteran's left hand 
symptoms were not related to IV complications.  

At an August 2001 hearing, the veteran had braces or bandages 
on both wrists.  He testified that the symptoms first became 
noticeable approximately two weeks after the surgery.  
Bilateral carpal tunnel syndrome had been diagnosed after the 
December 1997 surgery.  His symptoms continued even after the 
VA attempted to correct the condition through surgery in June 
1999.  He recalled that the nurse who gave him the IV needle 
in December 1997 missed the vein the first time.  See August 
2001 hearing transcript.  

Analysis

For claims received after October 1, 1997, compensation 
benefits are payable under 38 U.S.C.A. § 1151 when a person 
has an additional disability as the result of, and caused by, 
hospital care, medical or surgical treatment, or examination 
by the VA, and the proximate cause of such additional 
disability was the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
that was not reasonably foreseeable.  38 C.F.R. § 3.358.  

In this case, there is no competent medical evidence that the 
preparation for the colonoscopy performed by VA in December 
1997 caused any nerve damage in the veteran's left hand.  
While the record reflects that the veteran began complaining 
of left hand symptoms shortly after the 1997 procedure, there 
is no evidence showing a causal connection with it.  In fact, 
the May 1998 VA examiner, after reviewing the claims file, 
concluded that the veteran's left hand symptoms were due to 
carpal tunnel syndrome, and were unrelated to complications 
from IV placement, even if they had occurred.  

The Board has carefully reviewed the record on appeal, 
including VA medical treatment records, and has been unable 
to identify any evidence which supports the veteran's 
contention that complications from IV placement caused his 
left wrist problem, which has been diagnosed as carpal tunnel 
syndrome, and which he refers to as left arm nerve damage.  
The veteran has not pointed to any such evidence.  He relies 
instead exclusively on his own conclusion as to a cause-and-
effect relationship.  In this regard, the Board notes that it 
is well-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion as to such 
matters are entitled to no weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  His conclusion is 
further weakened by his testimony at the hearing to the 
effect that carpal tunnel syndrome has been diagnosed 
bilaterally.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The claim is 
therefore denied.  In so deciding, the Board notes that 
during the August 2001 personal hearing the veteran reported 
having surgery in June 1999 for carpal tunnel syndrome.  The 
records of that surgery have not been associated with the 
claims file, but they would not be relevant to the current 
claim that the left arm nerve damage was caused by the 1997 
VA surgery.  Therefore, the Board has not failed in its duty 
to assist the veteran in developing relevant evidence in 
support of his claim by not obtaining such records prior to 
adjudicating the current claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for disability of the left wrist claimed 
as left arm nerve damage as a result of surgery by the VA in 
December 1997 is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

